Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 1 of 29 PAGEID #: 4072




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MARY A. KENNEDY,

               Plaintiff,

                                             Civil Action 2:19-cv-3980
   v.                                        Chief Judge Algenon L. Marbley
                                             Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

        Plaintiff, Mary A. Kennedy, brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for Social Security Supplemental Security Income benefits (“SSI”). This matter is before the

United States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of

Errors (ECF No. 9), the Commissioner’s Memorandum in Opposition (ECF No. 15), Plaintiff’s

Reply (ECF No. 16), the administrative record (ECF No. 7), and the supplemental administrative

record (ECF No. 8). For the reasons that follow, it is RECOMMENDED that the Court

OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner’s decision.




                                                1
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 2 of 29 PAGEID #: 4073




                                      I.   BACKGROUND

       This appears to be Plaintiff’s third application for Supplemental Security Income (“SSI”).1

Plaintiff filed what appears to be her second application for SSI on June 6, 2013, alleging that she

had been disabled since January 1, 2012. (R. at 599.) At the hearing, she moved to amend her

alleged onset date to June 6, 2013, and that motion was granted. (Id.) This application was

denied initially and upon reconsideration. (Id.) Plaintiff sought a de novo hearing before an

administrative law judge. (Id.) Administrative Law Judge (“ALJ”) Anne Sharrard held a video

hearing on April 8, 2015, at which Plaintiff, who was represented by counsel, appeared and

testified. (R. at 599, 3889-3936.) On May 20, 2015, ALJ Sharrard issued a decision finding that

Plaintiff was not disabled within the meaning of the Social Security Act. (R. at 599–617.)2 On

April 12, 2016, the Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision,

which became the Commissioner’s final decision. (R. at 618-24.) Plaintiff did not appeal this

decision.




1
  At the hearing on October 22, 2018, Plaintiff’s counsel indicated in his opening statement that,
“… there’s a prior – a couple of prior ALJ decisions but the important one was May 20th of 2015.
The one before that’s no longer operative because in the 2015 decision the Judge went out and
formulated a different RFC finding that there was changes, material changes from the prior
Judge’s determination. …” (R. at 570.)
2
 Accordingly, for purposes of Plaintiff’s current application, the previous adjudicated period was
June 6, 2013 through May 20, 2015, the date of ALJ Sharrard’s decision. Snead v. Saul, No.
1:19CV2754, 2020 WL 5097580, at *11 (N.D. Ohio Aug. 10, 2020), report and recommendation
adopted, No. 1:19CV2754, 2020 WL 5096066 (N.D. Ohio Aug. 28, 2020).



                                                 2
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 3 of 29 PAGEID #: 4074




       Plaintiff filed what, again, appears to be her third application (the instant application) for

SSI on September 1, 2016, still alleging that she had been disabled since January 1, 2012.3 (R. at

733-38.) This application also was denied initially and upon reconsideration. (R. at 644–73.)

Plaintiff again sought a de novo hearing before an administrative law judge. (R. at 674-76.) ALJ

Gregory M. Beatty held a video hearing on October 2, 2018, at which Plaintiff, who was

represented by counsel, appeared and testified. (R. at 565–95.) On October 22, 2018, ALJ Beatty

issued a decision finding that Plaintiff was not disabled within the meaning of the Social Security

Act. (R. at 465–83.) On July 23, 2019, the Appeals Council denied Plaintiff’s request for a

review of the ALJ’s decision, which became the Commissioner’s final decision. (R. at 1–7.)

Plaintiff then timely commenced the instant action.

                                 II.   HEARING TESTIMONY

       A. Plaintiff’s testimony

       Plaintiff testified at the second administrative hearing on October 2, 2018, that she lived

with a friend, but was “just there so [she is] not homeless on the street.” (R. at 573.) She

explained that she no longer drove because she let her license expire. (R. at 574.) She stated that

she had tried to obtain her GED twice, but she “flunked” the test both times. (R. at 575.) Plaintiff

was brought to the hearing by her mental health advocate. (Id.)




3
 “Regardless of the actual or alleged onset date of disability, an SSI claimant is not entitled to
SSI benefits prior to the date the claimant files an SSI application. See 20 C.F.R. § 416.335.”
Snead v. Saul, No. 1:19CV2754, 2020 WL 5097580, at *11 (N.D. Ohio Aug. 10, 2020), report
and recommendation adopted, No. 1:19CV2754, 2020 WL 5096066 (N.D. Ohio Aug. 28, 2020).




                                                  3
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 4 of 29 PAGEID #: 4075




       Plaintiff testified that she cannot work due to her back, neck and kidneys, “it’s hard to

breathe, and I’m always sick. I’ve been on nine antibiotics this year…” (Id. at 576.) Plaintiff

testified that she also suffers from spina bifida, noting that it has gotten worse and that she has

trouble even sitting. (Id.) Plaintiff testified that she takes medication for her pain prescribed by

her primary care physician. She stated that she had been involved in pain management care, but

that was over a year prior to the hearing and “pain management didn’t want to see [her] no more.”

(R. at 579.)

       When asked about her mental health, Plaintiff testified that she has flashbacks and

depression. She explained that she experiences nightmares and night sweats. (R. at 580.) She

stated that she felt the medication and counseling help only “a little bit.” (Id.) She testified to

getting about two to two and a half hours of sleep a night. (R. at 587.)

       Plaintiff also testified to using an inhaler. (R. at 580-81.) She stated that she smokes half

a pack of cigarettes a day but that this was down from two and a half packs a day. (R. at 582.)

Plaintiff stated that she no longer drinks alcohol. (Id.)

       Plaintiff testified that, in a typical day, she wakes up, lets out her dog, washes dishes, takes

medication, and lies on the couch. (R. at 582.) She prepares a sandwich and does light cleaning.

(Id.) She goes grocery shopping with help from a friend. (R. at 583.)

       B.      Vocational Expert Testimony

       Lynn S. Smith testified as a vocational expert (“VE”) at the October 2, 2018,

administrative hearing. (R. at 590–94.) The VE testified that a hypothetical individual of

Plaintiff’s age, education, experience, and vocational profile who retained the residual functional



                                                  4
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 5 of 29 PAGEID #: 4076




capacity (“RFC”)4 that ALJ Beatty ultimately assessed could perform jobs such mail clerk

(approximately 75,000 jobs nationally); price marker (approximately 1 million nationally); and an

office helper (approximately 50,000 jobs nationally). (R. at 591-92.)

        When examined by Plaintiff’s counsel, the VE testified that “from my experience,” if

Plaintiff was limited to brief interaction with coworkers and supervisors, there would no jobs

available. (R. at 592.)

                          III.     MEDICAL RECORDS AND OPINION

        A.      Yakov Sherk, M.D./ Mental Health Services for Clark and Madison Counties

        Plaintiff was assessed for mental health treatment through Mental Health Services for

Clark and Madison Counties on May 22, 2017. (R. at 2849-63.) Plaintiff initially reported that

she was depressed, anxious, and suffered from insomnia. Plaintiff noted she had been trying to

get social security for over 10 years. Plaintiff reported “she feels hopeless a lot of the time, feels

agitated because she can’t do what she wants.” (R. at 2849.) She denied alcohol or substance

use. Plaintiff was assessed with a dysthymic disorder. (R. at 2863.) Counseling was

recommended. (Id.)

        Plaintiff was seen by Dr. Sherk on October 19, 2017. (R. at 2875-2879.) His diagnosis

was dysthymic disorder and persistent depressive disorder. (R. at 2877.) He noted her strengths

as “[a]bility to comply with med regimen, can express self verbally, [c]ompliant with treatment

recommendations, [a]bility to be goal directed/positive, good support system.” (R. at 2878.)

Plaintiff saw Dr. Sherk again on November 14, 2017. (R. at 2867-2871.) His assessment of


4
 A claimant’s RFC is an assessment of “the most [a claimant] can still do despite [his or her] limitations.”
20 C.F.R. § 416.945(a)(1).

                                                     5
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 6 of 29 PAGEID #: 4077




Plaintiff’s strengths and his diagnosis of her conditions were the same. (R. at 2869, 2870.) Dr.

Sherk saw Plaintiff again on December 19, 2017, with the identical assessments. (R. at 3270-

3273.)    These treatment records from these three visits show that he prescribed medication

including Prazosin, Vistaril and Latuda. (R. at 2867-2871, 2875-2879, 3270-73.) Mental status

examinations were generally normal aside from an anxious mood. (R. at 2869, 2877, 3271.)

         Following these three appointments, on January 3, 2018, Dr. Sherk completed a Medical

Source Statement – Mental Capacity. (R. at 3088-3089.) He opined that Plaintiff was markedly

impaired in her abilities to: recognize a mistake and correct it; identify and solve problems;

sequence multi-step activities; use reason and judgment to make work-related decisions;

cooperate with others; initiate or sustain conversation; keep social interactions free of excessive

irritability, sensitivity, argumentativeness or suspiciousness; work at an appropriate and consistent

pace; change activities or work settings without being disruptive; sustain an ordinary routine and

regular attendance at work; respond to demands; distinguish between acceptable and unacceptable

work performance. (Id.) Dr. Sherk stated that Plaintiff had marked to extreme impairment in her

ability to ask for help when needed; handle conflicts with others; respond to requests, suggestions,

criticism, correction and challenges; complete tasks in a timely manner; and be aware of normal

hazards and take appropriate precautions. (Id.) Dr. Sherk further opined that Plaintiff was

extremely impaired in her abilities to ignore or avoid distractions while working; work a full day

without needing more than the allotted number or length of rest periods during the day; adapt to

changes; manage one’s psychologically based symptoms; set realistic goals; and make plans for




                                                 6
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 7 of 29 PAGEID #: 4078




oneself independently of others. (Id.) Dr. Sherk listed Plaintiff’s diagnoses as post-traumatic

stress disorder (PTSD), dysthymic disorder, and major depressive disorder. (R. at 3089.)

        Plaintiff continued to receive treatment at Mental Health Services for Clark and Madison

Counties through medication and counseling. (R. at 3231-69, 3576-88.) Mental status

examinations continued to show normal judgment and thought content. Plaintiff was dressed

appropriately and was well-groomed. Her recent memory was intact. She reported a good

appetite and denied medication side effects. Plaintiff also reported that she relied on her mother,

daughter and a friend as support, communicating with them daily. (R. at 3256-69, 3583-86.) In

April 2018, Plaintiff told her counselor that, “[s]he will kill herself if she doesn’t get disability.”

(R. at 3240.) In June 2018, Plaintiff reported that she was not taking the medication Dr. Sherk

prescribed fearing “permanent side effects or allergic reactions.” (R. at 3233.) In July 2018,

Plaintiff stated that after she gets disability benefits, she will likely move to Florida and help her

mother because her mother was not doing well physically. (R. at 3580.)

        B.      State Agency Review

                1.      Physical RFC

        Plaintiff was seen by Dr. Robert Whitehead on December 19, 2016, for a consultative

examination. (R. at 627; 1667-1670.) Dr. Whitehead stated that Plaintiff would only be able to

perform jobs that were sedentary and allowed her to sit and stand as needed for comfort. (Id.) He

further stated that she would need a ten-pound lifting restriction and could not perform bending

on repetitive pushing and pulling. (Id.) Edmond Gardner, M.D. reviewed Plaintiff’s medical

records, including those from Dr. Whitehead. on January 9, 2017. Dr. Gardner found Dr.



                                                   7
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 8 of 29 PAGEID #: 4079




Whitehead’s opinion to be consistent with the record and assigned it great weight. (R. at 625-36.)

Further, Dr. Gardner noted that the RFC “is an adoption of the ALJ decision dated 5/20/15” and

“is being adopted under AR Ruling 98-4.” (R. at 636.) Steve McKee, M.D., reviewed Plaintiff’s

medical record upon reconsideration on March 15, 2017 and affirmed Dr. Gardner’s assessment,

also adopting the May 2015 ALJ decision. (R. at 655.)

               2.     Mental RFC

       Plaintiff was seen by Sudhir Dubey, Ph.D. on November 28, 2016, for a consultative

examination. (R. at 628; 1659-1665.) At this examination, Plaintiff reported a past substance

abuse history, indicating that she had stopped drinking 10 years prior but had consumed 12 beers

seven days per week. (R. at 1660.) Dr. Dubey stated that, in a work setting Plaintiff would be

able to understand, remember and carry out multi step instructions independently; would be able

to maintain persistence and pace to remember and carry out simple instructions independently and

would be able to maintain persistence and pace to remember and carry out multi-step instructions

independently. (Id.) He further stated that she would have some issues dealing with co-workers

and supervisors due to possible problems stemming from mood-related behavior, leading to

associated frustration. Additionally, he stated that she would have some issues dealing with work

pressure due to possible mood related problems and substance abuse issues, leading to frustration

for her, co-workers, and supervisors. (Id.)

       On December 13, 2016, Vicki Warren, Ph.D., reviewed Plaintiff’s record and assessed her

mental condition, giving Dr. Dubey’s opinion great weight. (R. at 625-38.) Dr. Warren

concluded that Plaintiff could carry out multistep instructions independently and perform a job



                                                8
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 9 of 29 PAGEID #: 4080




that involves superficial routine interactions. In addition, Dr, Warren noted that Plaintiff may

need advance notice of changes in her work setting and time to adapt to those changes. (R. at

637-38.) Dr. Warren did not adopt the prior ALJ decision from May 2015, finding that there was

new and material evidence regarding the Plaintiff’s mental impairments. (R. at 638.)

Specifically, Dr. Warren noted that Plaintiff had a new diagnosis of alcohol use disorder that is in

remission. (Id.) Tonya Hoyle, Psy.D., reviewed Plaintiff’s medical record upon reconsideration

on March 15, 2017 and affirmed Dr. Warren’s assessment. (R. at 656-57.)

                            IV.   ADMINISTRATIVE DECISIONS

       A.      First Administrative Decision Dated May 20, 2015

       On May 20, 2015, ALJ Sharrard issued her decision. (R. at 596-612.) At step one of the

sequential evaluation process,5 the ALJ found that Plaintiff had not engaged in substantially

gainful activity since June 6, 2013, the application date. (R. at 601.) The ALJ found that Plaintiff


       5
         Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                 9
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 10 of 29 PAGEID #: 4081




 had the severe impairments of degeneration of the lumbar spine and sacrum; degenerative

 changes of the cervical spine; history of chronic obstructive pulmonary disease (COPD);

 osteoarthritis; depressive disorder; and an anxiety disorder. (Id.) She further found that Plaintiff

 did not have an impairment or combination of impairments that met or medically equaled one of

 the listed impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 602.) At

 step four of the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, the undersigned finds that
        the [Plaintiff] has the residual functional capacity to perform less than the
        full range of light work as defined in 20 CFR 416.967(b). Specifically, the
        [Plaintiff] can lift or carry up to twenty pounds occasionally ten pounds
        frequently, as well as sit, stand, or walk for up to six hours each in an eight-
        hour workday. Further, the [Plaintiff] can occasionally climb ramps or
        stairs, stoop, crouch, and balance but never climb ladders, ropes, or
        scaffolds. The [Plaintiff] must avoid concentrated exposure to pulmonary
        irritants. The [Plaintiff] can frequently handle and finger with the dominant
        (right) upper extremity. The [Plaintiff] can perform simple, routine,
        repetitive tasks in a low stress job, which is defined as having only
        occasional changes in the work setting. The [Plaintiff] cannot perform
        assembly line work with production quotas. Finally, the [Plaintiff] can have
        brief and superficial interaction with supervisors and coworkers but no
        interaction with the general public.

 (R. at 604.)

        ALJ Sharrard determined that Plaintiff had no past relevant work. (R. at 610.) ALJ

 Sharrard went on to find that Plaintiff was capable of performing jobs existing in significant

 numbers in the national economy. (R. at 611.) She therefore concluded that Plaintiff was not

 disabled under the Social Security Act. (R. at 612.)

        B.      Second Administrative Decision Dated October 22, 2018

        On October 22, 2018, ALJ Beatty issued his decision. (R. at 468-77.) ALJ Beatty



                                                  10
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 11 of 29 PAGEID #: 4082




 found that Plaintiff had not engaged in substantially gainful activity since September 1, 2016, the

 application date. (R. at 470.) The ALJ found that Plaintiff had the severe impairments of spina

 bifida; COPD; depressive disorder; PTSD; alcohol use disorder in remission; lumbar degenerative

 disc disease. (Id.) He further found that Plaintiff did not have an impairment or combination of

 impairments that met or medically equaled one of the listed impairments described in 20 C.F.R.

 Part 404, Subpart P, Appendix 1. (Id.) At step four of the sequential process, the ALJ set forth

 Plaintiff’s RFC as follows:

       After careful consideration of the entire record, I find that the [Plaintiff] has the
       residual functional capacity to perform light work as defined in 20 CFR 416.967(b)
       except: limited to frequent fingering and feeling with the right hand; occasionally
       climb ramps and stairs; never climb ladders, ropes or scaffolds; occasionally stoop,
       kneel, crouch, and crawl; can never work at unprotected heights or around moving
       mechanical parts; never operate a motor vehicle; should avoid concentrated
       exposure to dusts, fumes, odors, gases, pulmonary irritants; avoid concentrated
       exposure to extreme cold and extreme heat. She can perform simple routine tasks
       but not at a production rate pace. She can make simple work-related decisions. She
       can have interaction with supervisors, co-workers and the public on a superficial
       basis. She can tolerate few changes in a routine work setting.

 (R. at 472.)

        ALJ Beatty noted that in reaching his findings, he considered the prior ALJ decision. (R.

 at 473.) ALJ Beatty then noted when adjudicating a subsequent disability claim involving an

 unadjudicated period, the Agency considers the facts and issues de novo in determining disability

 with respect to the unadjudicated period. (Id.) The ALJ also acknowledged that the Agency may

 not make a different finding in adjudicating a subsequent disability claim with an unadjudicated

 period arising under the same title of the Act as the prior claim unless new and additional

 evidence or changed circumstances provide a basis for a different RFC finding. (Id.) ALJ Beatty



                                                 11
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 12 of 29 PAGEID #: 4083




 then noted, “there is new and material evidence pertaining to the unadjudicated period and

 therefore, I am not bound to adopt the findings of the prior ALJ regarding the [Plaintiff]’s residual

 functional capacity.” (Id.)

        In making the above determination, the ALJ afforded some weight to the opinions from

 the stage agency psychologists. (R. at 476.) ALJ Beatty did not agree with the state agency

 physicians, Drs. Gardner and McKee’s findings that it is proper to adopt the prior ALJ’s RFC

 regarding Plaintiff’s exertional limitations. (Id.)

        As to treating psychiatrist Dr. Sherk, the ALJ found “that this opinion has no probative

 value because it is without support from objective evidence.” (R. at 475.) The ALJ determined

 that, “this check-list style form appears to have been completed as an accommodation to the

 [Plaintiff] and includes only conclusions regarding functional limitations without any rationale for

 those conclusions.” (Id.)

        Relying on the VE’s testimony, the ALJ found that Plaintiff can perform jobs that exist in

 significant numbers in the national economy. (R. at 476-77.) He therefore concluded that

 Plaintiff was not disabled under the Social Security Act, since September 1, 2016, the date the

 application was filed. (R. at 477.)

                                  V.    STANDARD OF REVIEW

         When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to proper

 legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting Rogers v.

 Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. § 405(g) (“[t]he findings of



                                                   12
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 13 of 29 PAGEID #: 4084




 the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

 conclusive . . . .”). Under this standard, “substantial evidence is defined as ‘more than a scintilla of

 evidence but less than a preponderance; it is such relevant evidence as a reasonable mind might accept

 as adequate to support a conclusion.’” Rogers, 486 F.3d at 241 (quoting Cutlip v. Sec’y of Health &

 Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

           Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

 evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is substantial

 evidence in the record that would have supported an opposite conclusion.’” Blakley v. Comm’r of

 Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

 Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision of the

 Commissioner will not be upheld where the SSA fails to follow its own regulations and where

 that error prejudices a claimant on the merits or deprives the claimant of a substantial right.’”

 Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.

 2007)).

                                            VI.    ANALYSIS

           Plaintiff puts forth two contentions of error:

           (1) The Administrative Law Judge’s finding as to Plaintiff’s residual functional
           capacity is not supported by substantial evidence as the ALJ failed to properly
           consider findings from a prior Administrative Law Judge decision pursuant to



                                                    13
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 14 of 29 PAGEID #: 4085




        Drummond v. Commissioner of Social Security, 126 F3d. 837 (6th Cir. 1997), and
        Acquiescence Ruling (“AR”) 98-4(6); and

         (2) The Administrative Law Judge failed to properly weigh all opinion evidence in
        the record in accordance with Agency regulations and policy. As a result, the
        Administrative Law Judge’s findings and conclusion are not supported by
        substantial evidence.

        More specifically, Plaintiff argues that the ALJ failed to explain why he did not adopt

 certain limitations from the prior ALJ’s decision. The particular limitations identified by Plaintiff

 include frequent “handling” with the right hand, “brief” interactions with supervisors and

 coworkers, and no interaction with the general public. Further, Plaintiff argues that ALJ Beatty

 erred in weighing the opinion of her treating psychiatrist, Yakov Sherk, M.D. (ECF Nos. 9, 16).

 The Undersigned considers these issues in turn.

    A. Plaintiff’s RFC and Drummond

        Plaintiff argues that the ALJ failed to consider the previous ALJ’s findings pursuant to

 Drummond v. Commissioner of Social Security, 126 F3d. 837 (6th Cir. 1997), and Acquiescence

 Ruling (“AR”) 98-4(6). According to Plaintiff, although the ALJ cited new evidence allowing him

 to make a different finding as to Plaintiff’s physical and mental residual functional capacities, he

 never explained why that evidence was material and warranted such a change. (ECF No. 9 at 9.)

 Relying on the fact that the current vocational expert testified that a previous restriction –

 specifically, the limitation to brief and superficial interaction with supervisors – is work-

 preclusive, Plaintiff contends that, at a minimum, the case should be remanded for further

 consideration of whether there is new and material evidence warranting a departure from the prior

 ALJ’s finding. (Id. at 11.) Plaintiff’s argument is not well-taken.




                                                  14
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 15 of 29 PAGEID #: 4086




        The United States Court of Appeals for the Sixth Circuit previously held that principles

 of res judicata apply to both claimants and the Commissioner in Social Security cases.

 Drummond v. Comm’r of Soc. Sec., 126 F.3d 837, 841–42 (6th Cir. 1997). The Drummond

 Court specifically held that absent evidence of “changed circumstances” relating to a claimant’s

 condition, “a subsequent ALJ is bound by the findings of a previous ALJ.” Id. at 842. Applying

 this approach, the Drummond Court concluded that an ALJ was bound by a previous ALJ’s

 determination that the claimant retained the RFC to perform sedentary work because evidence

 did not indicate that the claimant’s condition had improved. Id. at 843.

        Following Drummond, the Social Security Administration issued AR 98-4(6), which

 provides, in pertinent part, as follows:

        [W]hen adjudicating a subsequent disability claim with an unadjudicated period
        arising under the same title of the Act as the prior claim, adjudicators must adopt
        such a finding from the final decision by an ALJ or the Appeals Council on the
        prior claim in determining whether the claimant is disabled with respect to the
        unadjudicated period unless there is new and material evidence relating to such a
        finding or there has been a change in the law, regulations or rulings affecting the
        finding or the method for arriving at the finding.

 AR 98-4(6), 1998 WL 283902, at *3 (June 1, 1998); see also Blankenship v. Comm’r of Soc.

 Sec., 624 F. App’x 419, 425 (6th Cir. 2015) (“Read together, Drummond and Acquiescence

 Ruling 98-4(6) clearly establish that a subsequent ALJ is bound by the legal and factual findings

 of a prior ALJ unless the claimant presents new and material evidence that there has been either

 a change in the law or a change in the claimant’s condition.”).

        Thereafter, the Sixth Circuit clarified its decision in Drummond in Earley v. Comm’r

 of Soc. Sec., 893 F.3d 929 (6th Cir. 2018). The Sixth Circuit explained that principles of



                                                 15
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 16 of 29 PAGEID #: 4087




 “consistency between proceedings and finality with respect to resolved applications” protected

 by Drummond “do not prevent the agency from giving a fresh look to a new application

 containing new evidence or satisfying a new regulatory threshold that covers a new period of

 alleged disability while being mindful of past rulings and the record in prior proceedings.” Id. at

 931. The Court went on to specifically reject the Social Security Administration’s argument that

 “[i]n reviewing a second application by the same individual, . . . the administrative law judge

 should completely ignore earlier findings and applications.” Instead, the Court emphasized that

 “[f]resh review is not blind review.” Id. at 934. In short, the Sixth Circuit therefore found that “it

 is fair for an administrative law judge to take the view that, absent new and additional evidence,

 the first administrative law judge’s findings are a legitimate, albeit not binding, consideration in

 reviewing a second application” and that a “ALJ should have another opportunity to review the

 application under the correct standard.” Id. at 933–34.

        In Section 1-5-4-62 of the Social Security Administration’s Hearings, Appeals and

 Litigation Law Manual (HALLEX), guidance is provided about how to implement the Drummond

 ruling. In relevant part, that guidance provides that a finding of improvement must be based on

 evidence that is both “new” and “material.” In this context, “new” simply means evidence not

 presented to the prior adjudicator. “Material” evidence is evidence that “both differs from that

 presented in the prior claim and warrants a finding different than that made in the decision on the

 prior claim.” Additionally, the ALJ’s decision “must refer to the AR [Acquiescence Ruling 98-

 4(6)] and include rationale indicating why any new evidence is or is not material to a particular




                                                  16
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 17 of 29 PAGEID #: 4088




 finding.” Blaney v. Colvin, No. 2:15-CV-2449, 2016 WL 3679983, at *5 (S.D. Ohio July 12,

 2016)(citing HALLEX Section 1–5–4–62, at www.ssa.gov/OPHome/hallex/hallex/html.)

        Although Plaintiff argues that the ALJ failed to explain the materiality of the new

 evidence relating to both her physical and mental impairments, the issue of her mental

 impairments appears to be her primary concern. The materiality of Plaintiff’s new mental health

 evidence considered by the ALJ here is obvious. The previous ALJ, in formulating Plaintiff’s

 mental RFC, did not have the benefit of mental health treatment records. As that ALJ stated:

        In terms of the claimant’s alleged mental health impairments, the absence of any
        meaningful mental health treatment undermines the credibility of the claimant’s
        allegations that she cannot work due to her anxiety and depression. The medical
        evidence of record contains no psychological treatment by therapy or medication.
        The claimant’s diagnosis of anxiety disorder and depressive disorder at the
        conclusion of the consultative examination has not been followed with any later
        treatment seeking behavior, suggesting the claimant’s condition is not disabling as
        she has alleged. Moreover, the claimant’s results of objective testing at the
        consultative examination were generally normal. (C3F). Nevertheless, the
        claimant’s residual functional capacity has been reduced to account for the
        claimant’s credible reports of difficulty getting along with others and inability to
        manage stress or complex tasks. These restrictions are sufficient to account for the
        claimant’s mental health impairments, and the record does not support further
        limitations.

 (R. at 607.)

        The current ALJ, however, plainly considered the new evidence pertaining to

 Plaintiff’s mental impairments and found that Plaintiff’s RFC needed to be updated

 accordingly. For example, he noted that Plaintiff sought mental health treatment in 2017

 and had been attending counseling regularly since May 2017. (R. at 474, 475 citing R. at

 2836-2838; 2849-2885; 3231-3273; 3576-3588.) Further, in reliance on these mental health

 treatment records, he cited Plaintiff’s denial of alcohol or substance use, the fact that she


                                                 17
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 18 of 29 PAGEID #: 4089




 was receiving medication for her depression, reports of her normal judgment and thought

 content, intact memory, and the fact that she relied on family and a friend, communicating

 with them daily. (Id. citing 2849-2885; 3231-3273.) He also noted her reports of “not

 want[ing] to go on if she did not receive disability benefits” and her desire to move Florida

 to help her mother if she did get benefits. (Id. citing 3576-3588)

        Plaintiff makes the same complaint with respect to her physical RCF. Plaintiff notes that

 the 2015 RFC only allowed for frequent fingering and frequent handling with the right upper

 extremity (R.at 604), while the 2018 RFC imposed no limitation on handling with the right upper

 extremity but did impose an additional limitation on frequent feeling with the right upper

 extremity (R. at 472). Again, however, the ALJ considered the new evidence pertaining to

 Plaintiff’s physical impairments and found that Plaintiff’s RFC needed to be revised accordingly.

 For example, the ALJ considered that, since the prior ALJ decision, Plaintiff had received pain

 management care for her back pain and routinely reported that her medication helped control her

 pain and kept her active. (R. at 474 citing R. at 1715-1763.)6 He further noted that she was

 dismissed from the pain management practice in January 2017 due to an inconsistency in her

 urine drug screen. (R. at 474 citing R. at 3310.) Additionally, he discussed that, following this

 dismissal, Plaintiff established treatment with a new primary care provider who noted on her first

 visit that her claim of pain was disproportionate to the examination results. (Id. citing R. at 3311.)

 Further, he noted that Plaintiff reported to her new provider’s office that the pain management



 6
   Although the ALJ cites to Exhibit B13F in his decision, this appears to be a typo. The records
 the ALJ relies on are found at Exhibit D13F. This correct numbering is consistent with the other
 citations in the record.
                                                  18
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 19 of 29 PAGEID #: 4090




 practice would resume her treatment if she obtained mental health treatment. (Id. citing R. at

 3380.) He also cited records from 2017 indicating that Plaintiff sought pain medication elsewhere

 and expressed “extreme displeasure” when she did not receive it; took other pain medications as

 directed with no reported side effects, and by June 2018 still had not resumed treatment with the

 pain management practice but was receiving medication from her then current provider. (Id.

 citing R. at 3611, 3382, 3537.)

        A fair reading of Plaintiff’s statement of errors indicates that Plaintiff does not dispute that

 the ALJ accurately summarized the evidence of her post-2015 treatment for both her physical and

 mental impairments. She does not argue that the record would not support a finding of changes in

 her conditions. Rather, her argument is that, because the ALJ offers no specific explanation for

 this departure by citation to new and material evidence in the decision, the 2018 RFC assessment

 is not supported by substantial evidence. (ECF No. 16 at 3.) As the above discussion reveals,

 however, this characterization of the ALJ’s decision is simply inaccurate.

        The ALJ correctly articulated the governing legal standard and stated that his decision was

 based on new evidence. (R. at 473.) His review of the post-2015 records, which he cited as the

 basis of his decision, shows that he gave various reasons for reaching a different conclusion as to

 Plaintiff’s physical and mental limitations in the RFC. Further, he did so in a way that permits

 the Court to understand the basis for his ruling and engage in meaningful review. Further, to the

 extent that Plaintiff has raised the issue of substantial evidence, as explained above, the ALJ’s

 decision is supported by such evidence. Moreover, as noted, the issue on which Plaintiff has

 focused is her alleged inability to have more than brief and superficial interaction with



                                                  19
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 20 of 29 PAGEID #: 4091




 supervisors. But the ALJ specifically cited to treatment records showing that she had begun

 regular mental health counseling and was treating her depression with medication. In short, the

 Plaintiff’s disagreement with the ultimate conclusion reached by the ALJ does not mean that the

 ALJ did not conduct a proper Drummond analysis. Accordingly, there is no merit to Plaintiff’s

 first contention of error.

         B. Dr. Sherk’s Opinion

             Plaintiff also faults the ALJ’s evaluation of the opinion from Plaintiff’s treating

 psychiatrist, Dr. Sherk. The Undersigned disagrees and concludes that the ALJ’s conclusion is

 supported by substantial evidence.

         The ALJ must consider all medical opinions that he or she receives in evaluating a

 claimant’s case. 20 C.F.R. § 416.927(c). The applicable regulations define medical opinions as

 “statements from physicians and psychologists or other acceptable medical sources that reflect

 judgments about the nature and severity of your impairment(s), including your symptoms,

 diagnosis and prognosis, what you can still do despite impairment(s), and your physical or mental

 restrictions.” 20 C.F.R. § 416.927(a)(2).

         The ALJ generally gives deference to the opinions of a treating source “since these are

 likely to be the medical professionals most able to provide a detailed, longitudinal picture of [a

 patient’s] medical impairment(s) and may bring a unique perspective to the medical evidence that

 cannot be obtained from the objective medical findings alone. . . .” 20 C.F.R. § 416.927(d)(2);

 Blakley, 581 F.3d at 408. If the treating physician’s opinion is “well-supported by medically

 acceptable clinical and laboratory diagnostic techniques and is not inconsistent with other



                                                  20
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 21 of 29 PAGEID #: 4092




 substantial evidence in [the claimant’s] case record, [the ALJ] will give it controlling weight.” 20

 C.F.R. § 404.1527(d)(2).

           If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

 must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

 (6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

 weight:

           [A]n ALJ must apply certain factors—namely, the length of the treatment
           relationship and the frequency of examination, the nature and extent of the treatment
           relationship, supportability of the opinion, consistency of the opinion with the record
           as a whole, and the specialization of the treating source—in determining what
           weight to give the opinion.
 Id.

           Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of

 determination or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20

 C.F.R. § 416.927(d)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make

 clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

 opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth

 Circuit has stressed the importance of the good-reason requirement:

           “The requirement of reason-giving exists, in part, to let claimants understand the
           disposition of their cases,” particularly in situations where a claimant knows that his
           physician has deemed him disabled and therefore “might be especially bewildered
           when told by an administrative bureaucracy that she is not, unless some reason for
           the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999).
           The requirement also ensures that the ALJ applies the treating physician rule and
           permits meaningful review of the ALJ’s application of the rule. See Halloran v.
           Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).



                                                    21
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 22 of 29 PAGEID #: 4093




 Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important when

 the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v. Comm’r of

 Soc. Sec., 312 F. Appx 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

        There is no requirement, however, that the ALJ “expressly” consider each of the Wilson

 factors within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th

 Cir. 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

 explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

 opinion evidence within the written decision).

        Finally, the Commissioner reserves the power to decide certain issues, such as a

 claimant’s residual functional capacity. 20 C.F.R. § 404.1527(e). Although the ALJ will consider

 opinions of treating physicians “on the nature and severity of your impairment(s),” opinions on

 issues reserved to the Commissioner are generally not entitled to special significance. 20 C.F.R. §

 404.1527(e); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

        Here, the parties do not dispute that Dr. Sherk is a treating physician7 and that his opinion

 is entitled to controlling weight if it is “well-supported by medically acceptable clinical and


 7
  Although the ALJ recognized Dr. Sherk as a “treating physician,” the Undersigned has some
 doubt as to whether he qualifies as such for purposes of social security regulations. A treating
 source must have “an ongoing treatment relationship with” the claimant, and the frequency of
 treatment must be “consistent with accepted medical practice” for the claimant’s condition. 20
 C.F.R. §§ 404.1502 and 416.902. Strouse v. Berryhill, No. 4:18CV00099, 2018 WL 7079530, at
 *15 (N.D. Ohio Dec. 10, 2018), report and recommendation adopted sub nom. Strouse v. Comm’r
 of Soc. Sec., No. 4:18CV00099, 2019 WL 1577930 (N.D. Ohio Apr. 12, 2019) (citing Reeves v.
 Comm’r of Soc. Sec., 618 F. App’x 267, 273 (6th Cir. July 13, 2015). “Precedent in this Circuit
 suggests a physician who treats an individual only twice or three times does not constitute a
 treating source.” Id. citing Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 506–07 (6th Cir.
 2006) (“Depending on the circumstances and the nature of the alleged condition, two or three
 visits often will not suffice for an ongoing treatment relationship”); Kepke v. Comm’r of Soc. Sec.,

                                                  22
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 23 of 29 PAGEID #: 4094




 laboratory diagnostic techniques and is not inconsistent with other substantial evidence in [the

 Plaintiff’s] case record. . . .” 20 C.F.R. § 404.1527(d)(2). The ALJ addressed Dr. Sherk’s opinion

 as follows:

        The claimant’s treating psychiatrist concluded that the claimant has limitations in
        her domains of functioning from PTSD, dysthymic disorder and major depressive
        disorder. The “check-marked” limitations range from moderate to extreme (D23F).
        Dr. Yakov Sherk relates in the treatment notes that the claimant gave him the form
        to complete and that he completed it at her request (D30F). Accordingly, this
        checklist-style form appears to have been completed as an accommodation to the
        claimant and includes only conclusions regarding functional limitations without any
        rationale for those conclusions. I find that this opinion has no probative value
        because it is without support from the objective evidence.

 (R. at 475.)

        The ALJ’s discussion, assigning Dr. Sherk’s opinion “no” weight, is notably succinct. It

 focuses, in part, on the checklist nature of the form on which Dr. Sherk provided his opinion and

 the fact that he provided it at Plaintiff’s request. Checklist opinions are not per se unreliable, but

 it is not improper for an ALJ to take into consideration the format of a medical opinion, especially

 in light of other factors in the record that signal unreliability. Kepke v. Comm’r of Soc. Sec., 636

 F. App’x 625, 630 (6th Cir. 2016). The Sixth Circuit has held that “an ALJ properly discounted a

 treating source’s questionnaire because the source ‘failed to provide any explanation for his

 responses.’” Id. (quoting Price v. Comm’r of Soc. Sec. Admin., 342 F. App’x 172, 176 (6th




 636 F. App’x 625, 629 (6th Cir. 2016). Here, the record appears to indicate that Dr. Sherk saw
 Plaintiff on only three occasions prior to authoring his opinion, although he did see Plaintiff on
 occasion afterward. Thus, it may be questionable whether he qualified as a “treating physician” at
 the time of his opinion.


                                                  23
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 24 of 29 PAGEID #: 4095




 Cir.2009)). Dr. Sherk’s checklist opinion did not provide an explanation for his findings and the

 ALJ did not err in discounting it on this ground.

        At the same time, the ALJ’s additional explanation for heavily discounting Dr. Sherk’s

 opinion is fairly described as conclusory and may well fall short of the standard of providing

 “good reasons” for discounting a treating physician opinion under 20 C.F.R. § 416.927(c)(2):

        Even when inconsistent with other evidence, a treating source’s medical opinions
        remain entitled to deference and must be weighed using the factors provided in 20
        C.F.R. §§ 404.1527 and 416.927. [Blakley, 581 F.3d at 408.] Put simply, it is not
        enough to dismiss a treating physician’s opinion as “incompatible” with other
        evidence of record; there must be some effort to identify the specific discrepancies
        and to explain why it is the treating physician’s conclusion that gets the short end of
        the stick.

 Friend, 375 F. App’x at 552. In Friend, the plaintiff’s treating physician completed a physical

 functional capacity assessment form indicating that the plaintiff could only stand or walk one

 hour per eight-hour day. Id. at 545. The ALJ rejected his opinion in favor of the opinion of a

 reviewing physician, reasoning that “ ‘the testimony of [the treating physician] which would

 allow the claimant to stand/walk for one hour [at a] time to a total of six hours in an eight hour

 workday, is more consistent with the objective clinical findings,’ and ‘there is no basis for [the

 treating physician’s] conclusion that the claimant can stand/walk for only one hour in a day.’ ” Id.

 at 551. The Sixth Circuit held that the ALJ’s explanation was insufficient to satisfy the reasons-

 giving requirement. Id. In particular, the Court reasoned that the ALJ failed to identify, let alone

 discuss, the particular “objective clinical findings” he found inconsistent with the treating-source

 opinion. Id. The Court found that, even if it is inconsistent with other evidence, a treating source’s




                                                  24
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 25 of 29 PAGEID #: 4096




 medical opinions remain entitled to deference and must be weighed using the factors provided in

 20 C.F.R. § § 404.1527 and 416.927. Id. at 551-552.

        In Wilson, however, the Sixth Circuit considered three possible scenarios that could lead

 the Court to a finding of harmless error even when the ALJ failed to articulate good reasons for

 not assigning controlling weight to a treating physician’s opinion. 378 F.3d at 547. First, the

 Court indicated that harmless error might occur “if a treating source’s opinion is so patently

 deficient that the Commissioner could not possibly credit it. . . .” Id. Second, the Court noted that

 if the ALJ’s decision was “consistent with the opinion, it may be irrelevant that the ALJ did not

 give weight to the treating physician’s opinion, and the failure to give reasons for not giving such

 weight is correspondingly irrelevant.” Id. Finally, Wilson considered the possibility of a scenario

 “where the Commissioner has met the goal of § 1527(d)(2)—the provision of the procedural

 safeguard of reasons—even though she has not complied with the terms of the regulation.” Id.

        In Hall v. Commissioner of Social Security, the Sixth Circuit elaborated on how an ALJ

 might meet the goal of § 1527(d)(2) without complying with the procedural requirements,

 explaining as follows:

        As applied to this case, the ALJ could have met the goal of providing good reasons
        by either his analysis of Dr. Caudill’s other opinions or his analysis of Hall’s back
        problems in general. Such analyses would perhaps adequately address Dr. Caudill’s
        opinion about Hall’s back pain by indirectly attacking the “supportability” of the
        doctor’s opinion, § 404.1527(d)(3), or the “consistency” of his opinion with the
        record as a whole, § 404.1527(d)(4), both of which are grounds for rejecting a
        treating source opinion, see § 404.1527(d)(2). However, it is critical that, when
        reviewing the ALJ’s reasoning for this purpose, we remember the goals of the
        procedural safeguard. We are reviewing the 1998 decision to see if it implicitly
        provides sufficient reasons for the rejection of Dr. Caudill’s opinion regarding Hall’s
        back, see Wilson, 378 F.3d at 544–45 (discussing purposes of treating-source



                                                  25
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 26 of 29 PAGEID #: 4097




        regulations), not merely whether it indicates that the ALJ did reject Dr. Caudill’s
        opinion.

 Hall v. Comm’r of Soc. Sec., 148 F. App’x 456, 464 (6th Cir. 2005) (footnotes omitted).

        Thus, “the equivalent of good reasons for not adopting a treating source’s opinion could

 perhaps be found in an ALJ’s analysis of the ailment addressed by the opinion” or in the ALJ’s

 analysis of the treating physician’s other opinions. Id. at 465. Indeed, “[a]n ALJ may accomplish

 the goals of th[e] procedural requirement by indirectly attacking the supportability of the treating

 physician’s opinion or its consistency with other evidence in the record.” Coldiron v. Comm’r of

 Soc. Sec., 391 F. App’x 435, 440 (6th Cir. 2010) (emphasis in original) (citing Nelson v. Comm’r

 of Soc. Sec., 195 F. App’x 462, 470–72 (6th Cir. 2006); Hall, 148 F. App’x at 464–65). In

 determining whether the ALJ indirectly attacked the treating physician’s opinion, “courts look to

 the ALJ’s decision itself, and not other evidence in the record.” Coldiron, 391 F. App’x at 440.

        Here, a fair reading of the ALJ’s decision as a whole, reveals such an indirect attack on

 Dr.Sherk’s opinion, rendering harmless any failure on the ALJ’s part to more directly meet the

 requirements of 20 C.F.R. § 416.927(c)(2). Specifically , the ALJ reasonably considered other

 record evidence that tended to contradict Dr. Sherk’s ‘s opinion regarding the severity of

 Plaintiff’s limitations. Substantial evidence supports this conclusion. For example, the ALJ noted

 Plaintiff’s treatment with medication; intact memory and appropriate appearance; daily

 communication with others; and her desire to move to Florida to help her mother. (R. at 474

 citing R. at 2849-2885; 3231-3273; 3576-3588.) He cited her logical thought process, lack of

 issues with comprehension, remembering or concentration and the fact that she was independent

 in her activities of daily living. (R. at 474 citing R. at 1658-1666.) The ALJ also relied on Dr.


                                                 26
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 27 of 29 PAGEID #: 4098




 Dubey’s observations from his consultative examination that Plaintiff’s “self-report and general

 interactional style were internally inconsistent with the information she provided during the

 course of the interview.” (See R. at 1662 - 1663.) In summary, the ALJ explained that he saw

 instances of Plaintiff being “misleading in her statements and presentation at provider

 appointments, consultative examinations and hearing testimony.” (R. at 476.) He noted that,

 although these inconsistencies may not be intentional, they “suggest that the information provided

 by [Plaintiff] generally may not be entirely reliable.” (Id.)

        Plaintiff does not contend that the ALJ mischaracterized this evidence. Rather, her

 argument here is that the ALJ failed to consider other evidence in the record which she contends

 supports Dr. Sherk’s opinion. For example, Plaintiff argues that the record indicates that on June

 8, 2018, she presented with a high level of psychomotor agitation (Tr. 3231); on May 11, 2018,

 therapy records indicate she had increased agitation, psychomotor movement and it was hard for her

 to concentrate and make decisions (Tr. 3234); she was noted to be easily distracted with

 circumstantial thought content and an anxious affect on January 30, 2018; she was noted to have an

 irritable affect previously on December 19, 2017. (Tr. 3271); she was easily distracted and anxious

 during a June 25, 2018, visit (Tr. 3584); and moderate psychomotor agitation, rapid speech and

 thought process were noted on July 13, 2018, at which time her therapist suggested an increased level

 of care to bi-weekly sessions was indicated. (Tr. 3581) (ECF No. 16 at 6.)

        Notably, all but one of these records are dated after Dr. Sherk’s opinion. Moreover, in

 essence, Plaintiff’s argument on this point is that, in evaluating the weight to assign to Dr. Sherk’s

 opinion, the ALJ should have weighed certain evidence more heavily in his analysis. The law in

 the Sixth Circuit is clear that a court cannot reweigh evidence considered by the ALJ.


                                                   27
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 28 of 29 PAGEID #: 4099




 Consequently, the Court declines to do so here. See Big Branch Res., Inc. v. Ogle, 737 F.3d 1063,

 1074 (6th Cir. 2013) (internal quotations and citations omitted) (“Here, the [plaintiff] asks us to

 reweigh the evidence and substitute our judgment for that of the ALJ. We cannot do so. Even if

 we would have taken a different view of the evidence were we the trier of facts, we must affirm

 the ALJ’s reasonable interpretation.”). Even if there is substantial evidence or indeed a

 preponderance of the evidence to support a claimant’s position, a reviewing court cannot overturn

 the Commissioner’s decision “so long as substantial evidence also supports the conclusion

 reached by the ALJ.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003). Here, the

 ALJ’s findings are supported by substantial evidence within his “zone of choice.” Felisky v.

 Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994).

        In sum, Plaintiff’s second contention of error is without merit.

                                       VII.    CONCLUSION

        From a review of the record as a whole, the Undersigned concludes that substantial

 evidence supports the ALJ’s decision denying benefits. Accordingly, it is RECOMMENDED

 that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner of

 Social Security’s decision.

                            VIII.    PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).



                                                  28
Case: 2:19-cv-03980-ALM-EPD Doc #: 17 Filed: 01/13/21 Page: 29 of 29 PAGEID #: 4100




 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

         The parties are specifically advised that the failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation). Even when timely objections are filed, appellate

 review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d 981, 994

 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to specify the

 issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation omitted)).



 Date:   January 12, 2021                                     /s/ Elizabeth A. Preston Deavers
                                                         Elizabeth A. Preston Deavers
                                                         United States Magistrate Judge




                                                   29
